United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pearland, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-261
Issued: September 7, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 4, 2009 appellant filed a timely appeal from an October 6, 2009 merit
decision of the Office of Workers’ Compensation Programs regarding an overpayment of
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
overpayment issue.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,229.30 from August 18 to 29, 2009; and
(2) whether the Office properly found that appellant was at fault in the creation of the
overpayment.
FACTUAL HISTORY
On October 24, 2002 appellant, then a 36-year-old distribution clerk, filed an
occupational disease claim alleging that he sustained a right shoulder condition as a result of the
lifting he performs in his job. The Office accepted the claim for right shoulder impingement

syndrome and right rotator cuff rupture and authorized right shoulder surgeries, which he
underwent on July 20, 2006, May 31, 2007 and May 28, 2009.1 Following appellant’s most
recent surgery, the Office placed him on the periodic rolls.
By letter dated June 17, 2009, the Office informed appellant that he would receive
$2,868.36 in net compensation every 28 days. Appellant was advised that compensation for total
disability was only payable while he could not perform work because of his injury. He was
advised to inform the Office if he returned to work and to return any payment to minimize the
possibility of an overpayment. To minimize the possibility of an overpayment of compensation,
appellant was advised to notify it immediately when he returned to work. The Office advised
that each compensation payment showed the period for which payment is made and, if he
worked “for any portion of this period, return the payment to this [O]ffice, even if you have
already advised the [Office] that you are working.”
On August 18, 2009 appellant returned to full-time limited-duty work. The record
indicates that, on August 29, 2009, the Office issued appellant a $2,868.36 compensation check
covering the period August 2 to 29, 2009. It determined that he received an overpayment for 12
days from August 18 to 29, 2009 in the amount of $1,229.30.
A computer printout of the Office’s compensation payment history reflects that appellant
received $2,868.36 every 28 days. For the 28-day periodic rolls cycle, he received $102.44 per
day. The Office determined that appellant was overpaid compensation for the 12-day period
from August 18 to 29, 2009. It multiplied the daily rate of $102.44 by 12 days and determined
that he received an overpayment in the amount of $1,229.30.
On September 2, 2009 the Office notified appellant of its preliminary determination that
he received an overpayment of compensation in the amount of $1,229.30 because he returned to
full-time duty on August 18, 2009 but received wage-loss compensation for temporary total
disability through August 28, 2009. It found that he was at fault in creating the overpayment
because there was no entitlement to wage-loss benefits after returning to full-time work and he
knew or should have known that he was not entitled to wage-loss benefits after returning to fulltime work. The Office informed appellant that, if he disagreed with the decision, he could
submit evidence or argument or request a prerecoupment hearing.
On September 23, 2009 appellant requested waiver of the overpayment. He contended
that he was not at fault in creating the overpayment because a nurse case manager and injury
compensation specialist were aware when he returned to work. Appellant also argued that he
was entitled to most of the check. He was still playing “catch-up” with his expenses as the
Office’s pay schedule was later than his usual bill cycle and he had to get a personal loan to
compensate for the unusual timing to ensure his bills could be paid on time. Appellant
completed an overpayment recovery questionnaire listing his monthly income and an itemization
of his monthly expenses.

1

In a January 15, 2009 decision, the Office determined that appellant’s position as a modified clerk effective
September 24, 2007 fairly and reasonably represented his wage-earning capacity and he had no loss in wage-earning
capacity.

2

In an October 6, 2009 decision, the Office found that appellant received a $1,229.30
overpayment from August 18 through 29, 2009 for which he was at fault. It requested that he
repay the overpayment in full or to contact it to make arrangements for repayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8116 of the Federal Employees’ Compensation Act defines the limitations on the
right to receive compensation benefits. This section of the Act provides that, while an employee
is receiving compensation, she may not receive salary, pay or remuneration of any type from the
United States, except in limited circumstances.2 A claimant is not entitled to receive temporary
total disability and actual earnings from employment for the same period. Office procedures
provide that an overpayment in compensation is created when a claimant returns to work but
continues to receive wage-loss compensation.3
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,229.30 for the period August 18
through 29, 2009. The record reflects that he returned to work on August 18, 2009 but continued
to receive wage-loss payments for total disability through August 29, 2009. As noted, appellant
is not entitled to receive compensation for total disability after his return to full-time work.
Accordingly, an overpayment of compensation has been created.
The Office found that appellant received net compensation in the amount of $2,868.36
every 28 days. It divided the net payment of $2,868.36 by the 28-day payment cycle to find
daily entitlement of $102.44 which, when multiplied by 12 days of the overpayment, totals
$1,229.30. Consequently, the record establishes that appellant received an overpayment of
compensation from August 18 through 29, 2009 in the amount of $1,229.30.
Appellant has not submitted any evidence to establish that he did not receive an
overpayment of compensation or to negate the existence and amount of the overpayment. As
noted, any compensation paid for total wage loss subsequent to the date of return to work should
be declared an overpayment.4 The Board will affirm the Office’s finding on the fact and the
amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
receives from the Office are proper. The recipient must show good faith and exercise a high
2

5 U.S.C. § 8116(a).

3

Danny E. Haley, 56 ECAB 393 (2005). See Federal (FECA) Procedure Manual, Part 6 -- Debt Management,
Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
4

Id.

3

degree of care in reporting events which may affect entitlement to, or the amount of, benefits. A
recipient who has done any of the following will be found to be at fault with respect to creating
an overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).5
Whether or not the Office determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The
degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.6
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion above, that he accepted a payment which he knew or should have known to be
incorrect. In order for it to establish that he was at fault in creating the overpayment, it must
show that, at the time he accepted the compensation checks in question, he knew or should have
known that the payment was incorrect.7
The Board finds that, at the time appellant received the compensation in question, he
knew or should have known that the payments were incorrect. The record reflects that he
returned to work on August 18, 2009. On June 17, 2009 the Office had informed appellant that
he must return checks received after he returned to work in order to avoid an overpayment of
compensation and that, if he worked “for any portion” of the period covered by a check, he must
return the payment to the Office. As each compensation check contains a clear indication of the
period for which payment is being made, he should have been reasonably aware that he could not
receive wage-loss compensation for a period after he returned to work.8
On appeal, appellant contended that he was not at fault and that he was entitled to the
majority of the compensation contained in the check in question. He argued an unreasonable
financial hardship would have resulted in having to wait for the “proper amount” check to be
issued. As noted, each check contains a clear indication of the period covered by the
compensation check. Also, the Office informed appellant about two months before the
overpayment that he must return any compensation check if he worked for any portion of the
period covered by the check. The Board has found that the fact that the Office may have erred in
5

20 C.F.R. § 10.433(a).

6

Id. at § 10.433(b).

7

Id. at § 10.430(a) provides that the Office includes on each periodic check a clear indication of the period for
which payment is being made. A form is sent to the recipient with each supplemental check which states the period
for which payment is being made. 20 C.F.R. § 10.430(b) notes that, by these means, the Office puts the recipient on
notice that a payment was made and the amount of the payment. See J.R., 60 ECAB ___ (Docket No. 08-1107,
issued June 15, 2009).
8

See id.; B.H., 60 ECAB ___ (Docket No. 09-292, September 1, 2009).

4

making the overpayment does not by itself relieve the individual who received the overpayment
from liability for repayment if the individual was at fault in accepting the overpayment.9
Appellant knew or should have known that he received an incorrect payment when he accepted
the check in question. As he is at fault in the matter of the overpayment, it cannot be waived.10
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation during the period August 18 through 29, 2009 in the amount of
$1,229.30. The Board further finds that he was at fault in the creation of the overpayment and
thus not entitled to waiver of the recovery.
ORDER
IT IS HEREBY ORDERED THAT the October 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 7, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

M.J., 60 ECAB ___ (Docket No. 09-469, issued August 24, 2009).

10

See supra note 5. With respect to recovery of the overpayment, the Board’s jurisdiction is limited to review of
those cases where the Office seeks recovery from continuing compensation benefits under the Act. See Terry A.
Keister, 56 ECAB 559 (2005); Albert Pineiro, 51 ECAB 310 (2000). As the Office instructed appellant to submit a
check for the entire amount to repay the overpayment, the Board lacks jurisdiction to review the recovery of the
overpayment.

5

